Title: Franklin’s List of Papers relating to the Alliance, [before 26 June 1780]
From: Franklin, Benjamin
To: 


[before June 26, 1780]
List of Papers.
N° 1. Letter from the Navy Board. Dec. 21. 1778. mentioning the Orders to Capt. Landais to obey the Orders of Mr Franklin
2. Second Letter from the Officers of the Alliance complaining of Capt. Landais Feb. 2. 1779. Note, Another in stronger Terms was receiv’d & sent to America.
3. Another from Ditto complaining of Short Allowance March 3. 1779
4 Letter from Capt. Landais complaining of his Officers. May 15. 79
5 Answer, on that Subject
6. Marquis de la Fayette & Col. Gimot, on the same, speaking of the Animosities as dangerous

7. Orders to Capt. Landais to join Capt. Jones, and put himself and Ship under his Command April 28. 1779
8 Letter from Capt. Landais, he complies with the Orders, May 12. 79
9 Farther Orders to Capt. Landais July 28. 1779—
10 Letters between Capt Jones & Capt Landais at Sea. Refusal [to] obey Orders.
11 Lieut Col. Wuybert’s Certificate of such Refusal & other Misbehavior
12 Capt Ricot, of the Vengeance; his Certificate of Ditto.
13 Officers of the Vengeance their Certificate of Ditto.
14 Mr. Mease’s Certificate of ditto
15 Charges against Capt. Landais from Commodore Jones, attested by Officers
16 M. de Sartine’s Letter desiring an Enquiry into Landais’ Conduct
17 Letter to Capt. Landais, calling him to Paris.
18 Letter to Navy Board relating to the Enquiry.
19 Letters to Capt. Landais, answering about his Things left on board the Alliance. Feb. 12, & March 1, 1779.
20 Letter from Capt. Landais, demanding to be replac’d in the Alliance March 11. 1780
21 Answer to Ditto. March 12. refusing
22 Letter from Capt. Landais at L’Orient
23 —from Officers of the Alliance April 12, 1780
24 —from Do. May 31.
25 —from Do. June 7.
26 Mutinous Paper sign’d by 115 of the Sailors of the Alliance interlin’d & sent to BF. by Capt Landais
27 Letter to Capt. Landais, June 7.
28 Letter to the Officers June 7.
29. Orders to Capt. Landais & the Officers, sent by Advice of the Minister of the Marine.
30 Letter from Capt. Landais with a Copy of his Commission. June 16. 1780


31 —from Mr. Wharton
}
relating to the Proceedingson board the Alliance


  32 —from Mr Nesbit


  33. —from Mr Moylan


34 —from Capt. Landais June 14. that he is advis’d by the principal Americans, will keep the Vessel and follow the Orders of the Secretary of the Navy Board
35 Capt. Jones’s Acct of the Proceedings of Capt Landais
36 Letter from Commodore Gillon, enclosing Copy of one to M. de Sartine & one to Capt. Landais
37 Mr Moylan’s Letter relating to Sailors entic’d from the Service of the States by Comme. Gillon.
38 Queries on the whole.
List of Papers relating to the Alliance Frigate
